DETAILED ACTION
1.	This office action is in response to the communication filed on 05/25/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CN201710188038.X, filed on 03/27/2017. 


Response to Amendment
4.	Claim(s) 1, 8 and 15 has/have been amended to address the claim objection(s).  The claim objection(s) have been withdrawn.  

Response to Arguments
5.	Applicant’s arguments, filed on 05/25/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. The previous claim rejections under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
6.	Claims 1, 3, 5-8, 10 and 12-15 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments with respect to the amendments filed on 05/25/2022 explicitly presents reasons why claims are patentable over the references, the reasons for allowance are in all probability evident from the record and no statement should be necessary (see MPEP 1302.14).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499